UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5010



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALBERT GOMEZ LASDULCE, a/k/a Balute,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (CR-04-227-WDK)


Submitted:   April 6, 2007                 Decided:   July 11, 2007


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Toni Dorothea Brown, Norfolk, Virginia, for Appellant.  Charles
Philip Rosenberg, United States Attorney, Alexandria, Virginia,
Paul Joseph McNulty, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., Laura Marie Everhart, Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Albert Gomez Lasdulce was convicted of conspiracy to

distribute and possess with intent to distribute fifty grams or

more   of     methamphetmine;         two    counts     of     distribution        of

methamphetamine; and attempted possession with intent to distribute

methamphetamine.       He was acquitted of several charges, including

possession of a firearm in furtherance of a drug trafficking

offense. The district court granted Lasdulce’s motion for judgment

of acquittal on one of the distribution counts.                 He was sentenced

to 240 months in prison.        Lasdulce appeals.       His attorney has filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967),     raising    two   issues    but    stating      that   there     are    no

meritorious issues for appeal.               Lasdulce has filed a pro se

informal brief raising an additional issue.                We affirm.

                                         I

             Evidence at trial established that Lasdulce was a member

of a large-scale methamphetamine organization operating in the

Norfolk-Virginia        Beach    area.          Lasdulce       was    an    active

methamphetamine       dealer;   he    sold    the   drug     mainly   out   of    his

residence on Hanyen Drive in Norfolk.               His primary supplier was

Jose Deguia, who typically delivered around ten grams of the drug

to Lasdulce twice a week and was paid between $2500 and $3000 for

each delivery.




                                      - 2 -
            Large quantities of methamphetamine were shipped from

California via Federal Express to addresses in Norfolk.                        One

address was Deguia’s residence at 3004 Glen Drive in Norfolk;

another was Lasdulce’s home.          A customer of Lasdulce, Tina Marie

Langer, was at Lasdulce’s home when one such package was delivered.

Langer    learned   that    the   package      was    delivered     to   Lasdulce’s

residence so that Lasdulce would “take the fall” for Deguia if

authorities were to discover what the package contained.                   Payment

for the methamphetmine shipment was wired to California via Western

Union.

            On March 31, 2004, a narcotics dog working at a Federal

Express    office   in    Norfolk    alerted    to    a   package    shipped   from

California and addressed to 3004 Glen Drive in Norfolk.                   Officers

obtained    a   search     warrant   for    the      package,   which    contained

methamphetamine.         Officers then obtained an anticipatory search

warrant for the residence.          They repackaged the drugs.           An officer

disguised as a Federal Express driver attempted to deliver the

package; however, no one answered the door, and the anticipatory

warrant was not executed.

            On May 25, 2004, a narcotics dog at the Federal Express

office alerted to two packages addressed to 5368 Hanxen Drive.

Officers assumed that the address had been misspelled and that the

correct spelling was Hanyen.            They obtained a search warrant,

opened the packages, and found methamphetamine inside.                   On May 26,


                                      - 3 -
an officer dressed as a Federal Express driver attempted delivery

of the packages; however, no one answered the door.                   Deguia was

seen near the Hanyen Drive house during this time.                    On May 27,

someone called Federal Express to authorize leaving the packages at

the residence without a signature.

            On May 28, a police officer, again dressed as a Federal

Express driver, left the packages on the porch when no one answered

the door.     He drove away.         Moments later, Lasdulce exited the

residence, picked up the packages, and placed them in a pickup

truck.     He was arrested as he got into the truck.                      Officers

obtained a search warrant for the residence later that day.                  When

they executed the warrant, they found firearms, material used to

manufacture methamphetamine, and various surveillance devices.

                                       II

            Lasdulce claims that the search warrant for his residence

was invalid and that the district court erred when it denied his

motion to suppress evidence seized from his home.                 According to

Lasdulce, the warrant alleged stale facts and focused primarily on

his    codefendant,   Deguia,   who    lived     elsewhere.      In   a   related

argument, Lasdulce contends that the district court erred when it

denied his motion for a new trial, which was based on his claim

that    evidence   seized   during    the     search   should   not   have   been

admitted into evidence.




                                      - 4 -
             We review de novo a district court’s disposition of a

motion to suppress.        United States v. Hurwitz, 459 F.3d 463, 470

(4th Cir. 2006).      In assessing a district court’s ruling, we give

great deference to the determination of probable cause by the

magistrate    who   issued   the   search     warrant.          United    States    v.

Robinson, 275 F.3d 371, 380 (4th Cir. 2001).

             Stale search warrants arise in two situations: (1) when

facts alleged in the warrant established probable cause when the

warrant was issued, “but the government’s delay in executing the

warrant . . . tainted the search;” and (2) when “the information on

which [the search warrant] rested was arguably too old to furnish

‘present’ probable cause.” United States v. McCall, 740 F.2d 1331,

1336 (4th Cir. 1984).       Here, the affidavit in support of the search

warrant:       provided    background    information        about        an   ongoing

investigation       into   Deguia’s     involvement        in     methamphetamine

trafficking; described the previous alert on the box containing

methamphetamine addressed to Glen Avenue; mentioned the affiant’s

belief that the packages containing methamphetamine that were

addressed to Hanyen Drive were intended for Deguia; stated that

Deguia was seen traveling from his home to the house on Hanyen

Drive around the time of an attempted delivery of the packages days

earlier; and revealed that Lasdulce, a person of interest in the

Deguia     investigation,     had—earlier      the   day        the   warrant      was

requested—placed the boxes of methamphetamine in his pickup truck.


                                      - 5 -
            Especially   in    light    of     the   ongoing    nature   of    the

investigation and Lasdulce’s having only hours earlier placed the

boxes in his truck, the information in the warrant was not stale.

The affiant also presented sufficient facts to establish probable

cause that contraband or evidence of a crime would be found at the

Hanyen Drive house.      See Illinois v. Gates, 462 U.S. 213, 238

(1983).    We conclude that the district court did not err in denying

the motion to suppress.       The related argument concerning denial of

the motion for a new trial also fails.

                                       III

            We next consider Lasdulce’s sentence.                   After United

States v. Booker, 543 U.S. 220 (2006), we review a sentence to

determine whether it “is within the statutorily prescribed range

and . . . reasonable.”    United States v. Hughes, 401 F.3d 540, 547

(4th     Cir.   2005)    (citations          omitted).         In    determining

reasonableness,    “we    review       legal    questions,      including      the

interpretation of the guidelines, de novo, while factual findings

are reviewed for clear error.” United States v. Moreland, 437 F.3d
424, 433 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).

            Lasdulce contends that it was error to consider amounts

of     methamphetamine   attributable          to    his   codefendants       when

calculating his base offense level. His argument fails in light of

the guideline directive that, to calculate the guideline range for

a coconspirator, “all reasonably foreseeable acts and omissions of


                                   - 6 -
others in furtherance of the jointly undertaken criminal activity,

that occurred during the offense of conviction, in preparation for

that offense, or in the course of attempting to avoid detection or

responsibility for that offense” are to be included.           See U.S.

Sentencing Guidelines Manual § 1B1.3(a)(1)(B) (2004).

                                   IV

          In accordance with Anders, we have reviewed the entire

record   for   any   meritorious    issues   and    have   found   none.

Accordingly, we affirm.*   This court requires counsel to inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review.     If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave to

withdraw from representation.      Counsel’s motion must state that a

copy of the motion was served on the client.       We dispense with oral

argument because the facts and legal contentions are adequately set

forth in the materials before the court and argument would not aid

the decisional process.



                                                               AFFIRMED




     *
      In his pro se brief, Lasdulce complains about enhancement of
his sentence based on his role in the offense. The record reflects
that there was no such enhancement.

                                - 7 -